13‐2536‐cv
Warren v. Colvin




                         UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                                                 

                                     August Term, 2013

                   (Submitted: March 5, 2014       Decided: March 12, 2014)

                                   Docket No. 13‐2536‐cv
                                                                      

                                     GREGORY WARREN, 

                                                                   Plaintiff ‐ Appellant,

                                              — v. — 

CAROLYN W. COLVIN, Acting Commissioner of Social Security Administration, in
her individual and official capacities, SHERYLL ZIPORKIN, Associate Commissioner
of Social Security Administration, in her individual and official capacities, Social
                             Security Administration, 

                                                                       Defendants ‐ Appellees.*
                                                                        

B e f o r e:

                        PARKER, LYNCH, and DRONEY, Circuit Judges.

         *
        The Clerk of Court is respectfully directed to amend the official caption in
this case to conform with the caption above. 

                                                   1
                                __________________

      Plaintiff‐appellant Gregory Warren appeals from a judgment entered in the

United States District Court for the Northen District of New York (Thomas J.

McAvoy, Senior Judge) dismissing his claim for damages and litigation fees under

the Privacy Act of 1974, 5 U.S.C. § 552a, and the Freedom of Information Act, 5

U.S.C. § 552.  Because the Privacy Act guarantees access only to an individual’s

own records and does not require federal agencies to provide information

pertaining to a requesting individual that is contained in another individual’s

records, we AFFIRM the district court’s dismissal of Warren’s claim for damages

under the Privacy Act.  Because FOIA, as amended, allows for fee shifting where

a federal agency voluntarily complies with a requested disclosure following the

filing of a FOIA lawsuit, we VACATE that portion of the district court’s

judgment denying Warren’s request for litigation costs, and REMAND the case to

the district court with instruction to award those costs.  

      AFFIRMED IN PART AND VACATED AND REMANDED IN PART.



                                                               




                                               2
            Gregory Warren, pro se, Bronx, New York. 

            Paula  Ryan  Conan,  Assistant  United  States  Attorney  (William  F.
                  Larkin, Assistant United States Attorney, on the brief), for Richard
                  S. Hartunian, United States Attorney for the Northern District of
                  New York, Syracuse, New York.  
                                                              



PER CURIAM:

      Plaintiff‐appellant Gregory Warren appeals from a judgment entered in the

United States District Court for the Northern District of New York (Thomas J.

McAvoy, Senior Judge) dismissing his claim for damages and litigation fees under

the Privacy Act of 1974, 5 U.S.C. § 552a, and the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552.  Because the Privacy Act guarantees access only to an

individual’s own records and does not require federal agencies to provide

information that pertains to a requesting individual, but is contained in another

individual’s records, we AFFIRM the district court’s dismissal of Warren’s claim

for damages under the Privacy Act.  Because FOIA, as amended, allows for fee

shifting where, as here, a federal agency voluntarily complies with a requested

disclosure following the filing of a FOIA lawsuit, we VACATE that portion of the

district court’s judgment denying Warren’s request for litigation costs, and



                                         3
REMAND the case to the district court with instructions to award Warren $350 in

litigation costs. 

                                   BACKGROUND

       Beginning in January 2008, Warren repeatedly sought to obtain records

from the Social Security Administration (“SSA”) related to his late father’s

disability status.  Warren wanted the records to support his effort to obtain the

proceeds of his father’s life insurance policy.  In January 2012, following a series

of nonresponsive communications from the SSA, Warren commenced this action,

pro se.1  The complaint alleged that the failure to provide the requested records

violated FOIA and the Privacy Act.  Warren sought injunctive relief to compel the

release of the records, compensatory and punitive damages, and reimbursement

of litigation fees under both statutes.2  



       1
         On the day that he filed this suit, Warren also sought leave to proceed in
forma pauperis.  Although the motion was granted, Warren, who was then
incarcerated at the Mohawk Correctional Facility, paid the $350 filing fee by
operation of the Prisoner Litigation Reform Act.  28 U.S.C. § 1915(b).  The record
reflects that the fee was withheld from his prisoner account and tendered to the
district court before he was paroled in May 2012. 
       2
         Warren claimed damages in the amount of the estimated interest that
accrued on his father’s life insurance policy while the SSA refused to provide the
requested records. 

                                             4
        In August 2012, the SSA voluntarily provided the requested records to

Warren, who consequently abandoned his request for injunctive relief.  Warren

continued to seek damages and litigation fees, however, and the defendants

moved under Federal Rule of Civil Procedure 12(b)(6) to dismiss his remaining

claims.  The district court granted the motion, and this timely appeal followed.    

        On appeal, Warren has abandoned his claims for damages under FOIA

and litigation costs under the Privacy Act.  We therefore address only his

remaining claims for damages under the Privacy Act and litigation costs under

FOIA.

                                   DISCUSSION

I.      Standard of Review

        We review de novo a district court’s dismissal of a complaint for failure to

state a claim, taking the factual allegations of the complaint to be true and

drawing all reasonable inferences in the plaintiff’s favor.  Harris v. Mills, 572 F.3d

66, 71 (2d Cir. 2009).  Further, because Warren appears pro se, we construe his

pleadings liberally to raise the strongest arguments they suggest.  See Hill v.

Curcione, 657 F.3d 116, 122 (2d Cir. 2011).




                                          5
II.   Right of Access under the Privacy Act

      Warren argues that the district court erred in dismissing his claim for

damages under the Privacy Act’s right‐of‐access provision.  We disagree.

      The Privacy Act generally prohibits federal agencies from disclosing

individuals’ personal records “except pursuant to a written request by, or with

the prior written consent of, the individual to whom the record pertains.”  5

U.S.C. § 552a(b).  However, the Act’s right‐of‐access provision requires agencies,

“upon request by any individual to gain access to his record or to any

information pertaining to him which is contained in the [agency’s system of

records], [to] permit him . . . to review the record.”  5 U.S.C. § 552a(d)(1).3  Citing

that provision, Warren claims that the SSA wrongfully withheld his father’s

records.  Warren does not argue that his father’s records constitute his own

records within the meaning of the statute.  Instead, he contends that the records

pertained to him and that ‐‐ because his father was deceased at the time of

Warren’s request ‐‐ the SSA had no legitimate interest in withholding them. 



      3
        The Act defines a “record” as any “item, collection, or grouping of
information about an individual that is maintained by an agency . . . and that
contains his name, or the identifying number, symbol, or other identifying
particular assigned to the individual.”  5 U.S.C. § 552a(a)(4). 

                                           6
      The relevant statutory language and interpretive guidelines issued by the

Office of Management and Budget (“OMB”) refute Warren’s contention.  The

right‐of‐access provision’s plain terms require agencies to provide only those

records that are contained in an agency’s system of records.  “System of records”

is defined as a “group of any records under the control of any agency from which

information is retrieved by the name of the individual or by some identifying

number, symbol, or other identifying particular assigned to the individual.”  5

U.S.C. § 552a(a)(5).  The statutory language thus strongly suggests that agencies

must provide an individual with access only to records retrievable by reference to

the requesting individual’s name or other identifying information.

      The OMB has reached the same conclusion in guidance implementing the

right‐of‐access provision.  The Act tasks OMB with developing guidelines to help

agencies implement the statute.  5 U.S.C. § 552a(v)(1).  Pursuant to that authority,

the OMB has advised that where “an individual is named in a record about

someone else . . . and the agency only retrieves the portion pertaining to him by

reference to the other person’s name . . . , the agency is not required to grant him

access.”  Privacy Act Guidelines, 40 Fed. Reg. 28949, 28957 (1975).  Our sister




                                          7
Circuits have consistently upheld that interpretation.4  

      Warren correctly asserts that deceased individuals generally do not enjoy

rights under the Privacy Act.  See, e.g., Monk v. Teeter, 951 F.2d 361, at *2 (9th

Cir. 1992) (mem.) (“The right to privacy does not survive one’s death.”).  But that

does not resolve the issue.  The question here is not whether the Act’s privacy

provision prohibited the SSA from releasing the requested records, but whether

the Act’s right‐of‐access provision gave Warren a right to receive them.  We join

the other circuits that have addressed the issue in holding that the Act does not

provide an individual with a right to demand materials pertaining to him but

contained only in another individual’s records. 

      Because Warren was not entitled to his father’s records, the agency’s

refusal to provide such records did not violate the Privacy Act.  Accordingly,  the

District Court properly dismissed Warren’s damages claim.


      4
        See Sussman v. U.S. Marshals Serv., 494 F.3d 1106, 1121 (D.C. Cir. 2007)
(holding that the Act grants access to only those records that are “about” the
requestor, “not to all information pertaining to them that happens to be
contained in a system of records”); Cuccaro v. Sec’y of Labor, 770 F.2d 355, 360
(3d Cir. 1985) (citing favorably OMB guidance that “individuals only have a right
of access to information keyed to the requestor’s own name or identifying
number or symbol”); Boyd v. Sec’y of Navy, 709 F.2d 684, 686 (11th Cir. 1983)
(holding that “a record must be maintained by the agency in a group of records
cued to the requestor” to be subject to mandatory disclosure). 

                                          8
III.    Fee Shifting under FOIA

        As the government now concedes, the district court erroneously rejected

Warren’s claim for reimbursement of his costs.  FOIA now provides for fee

shifting where an agency voluntarily complies with a request for records after a

FOIA lawsuit has been filed.  Thus, Warren is entitled to recover the filing fee

that was debited from his inmate account.

        To be eligible to recover litigation costs under FOIA, a plaintiff must

establish that he “substantially prevailed” in his civil action.  Pietrangelo v. U.S.

Army, 568 F.3d 341, 343 (2d Cir. 2009).  Relying on Buckhannon Board & Care

Home, Inc. v. West Virginia Department of Health & Human Resources, 532 U.S.

598 (2001), the district court reasoned that a litigant does not “substantially

prevail” where a federal agency voluntarily complies with a plaintiff’s requested

relief.  

        However, Congress amended FOIA in 2007 to abrogate the Buckhannon

holding, as applied to FOIA actions, and to define“substantially prevailed” to

include, inter alia,“a voluntary or unilateral change in position by the agency, if

the complainant’s claim is not insubstantial.”  5 U.S.C. § 552(a)(4)(E)(ii); see also

Open Government Act of 2007, Pub. L. 110‐175, 121 Stat. 2524 (2007).  Congress


                                           9
intended this amendment to prevent federal agencies from denying meritorious

FOIA requests, only to voluntarily comply with a request on the eve of trial to

avoid liability for litigation costs.  Brayton v. Office of the U.S. Trade

Representative, 641 F.3d 521, 525 (D.C. Cir. 2011).  The district court correctly

quoted the current FOIA language, but did not give it its intended effect.  

      Because FOIA now provides for the recovery of litigation costs where an

agency voluntarily complies with a records request, the district court erred in

denying Warren’s claim for costs.  Warren only seeks reimbursement of the $350

fee he paid to file this action,5 an amount that the government concedes he may

recover.  We therefore remand the case to the district court with instructions to

award him the costs he sought below.

                                   CONCLUSION

      For the foregoing reasons, we AFFIRM the dismissal of appellant’s claim

for damages under the Privacy Act, VACATE the denial of his claim to recover

costs, and REMAND the case to the district court with instructions to award costs 

to plaintiff in the amount of $350.


      5
         As a pro se litigant, Warren has not incurred any attorney’s fees and is not
eligible to recover any imputed fees.  See Kuzma v. U.S. Postal Serv., 725 F.2d 16,
17 (2d Cir. 1984).

                                           10